Citation Nr: 0834816	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  04-32 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
migraine headache disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left hip disorder.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disorder.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) and Board remand.  

The issue of entitlement to service connection for a left 
knee disorder is remanded to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for a migraine headache disorder was 
denied by a December 1992 rating decision.  Although provided 
notice of this decision, the veteran did not perfect an 
appeal thereof.

2.  Evidence associated with the claims file since the 
unappealed December 1992 rating decision raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a migraine headache 
disorder.

3.  The competent medical evidence of record demonstrates 
that a migraine headache disorder is not related to active 
military service.


4.  Service connection for a left hip disorder was denied by 
a December 1992 rating decision.  Although provided notice of 
this decision, the veteran did not perfect an appeal thereof.

5.  Evidence associated with the claims file since the 
December 1992 RO decision is cumulative or redundant, and 
does not raise a reasonable possibility of substantiating the 
veteran's claim for entitlement to service connection for a 
left hip disorder.

6.  Service connection for a left knee disorder was denied by 
a March 1960 rating decision.  Although provided notice of 
this decision, the veteran did not perfect an appeal thereof.

7.  In January 1983 and in December 1992, the RO issued 
decisions which denied the veteran's claims to reopen the 
issue of entitlement to service connection for a left knee 
disorder.  Although provided notice of these decisions, the 
veteran did not perfect an appeal thereof.

8.  Evidence associated with the claims file since the 
unappealed December 1992 rating decision raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a left knee disorder.

9.  Service connection for a left shoulder disorder was 
denied by a March 1960 rating decision.  Although provided 
notice of this decision, the veteran did not perfect an 
appeal thereof.

10.  In January 1983 and in December 1992, the RO issued 
decisions which denied the veteran's claims to reopen the 
issue of entitlement to service connection for a left 
shoulder disorder.  Although provided notice of these 
decisions, the veteran did not perfect an appeal thereof.

11.  Evidence associated with the claims file since the 
December 1992 RO decision is cumulative or redundant, and 
does not raise a reasonable possibility of substantiating the 
veteran's claim for entitlement to service connection for a 
left shoulder disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's December 1992 rating decision, and the veteran's claim 
for service connection for a migraine headache disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

2.  A migraine headache disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.159 (2007).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left hip disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

4.  New and material evidence has been submitted since the 
RO's December 1992 rating decision, and the veteran's claim 
for service connection for a left knee disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).

5.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left shoulder disorder is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims to reopen the issues of 
entitlement to service connection for a migraine headache 
disorder, a left hip disorder, a left knee disorder, and a 
left shoulder disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to a May 2008 post-remand re-
adjudication of the veteran's claims, June 2006, January 
2007, and August 2007 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a notice defect may be 
cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  The 
letters also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), 
cert. granted __ U.S.L.W. __ (U.S. Jun. 16, 2008) (holding 
that although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).

In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, 
VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The veteran's service medical 
records, VA medical treatment records, identified private 
medical treatment records, and Social Security Administration 
(SSA) records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Although no VA examination was provided 
regarding the merits of the claims for entitlement to service 
connection for a left hip disorder and a left shoulder 
disorder, no such examinations were required because, as 
indicated below, no new and material evidence has been 
presented.  See 38 C.F.R. § 3.159(c)(4)(iii).  With regard to 
the merits of the veteran's claims for entitlement to service 
connection for a migraine headache disorder and for a left 
knee disorder, all necessary VA examinations have been 
conducted.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. at 473.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the RO determined that new and material 
evidence was not presented to reopen the veteran's claims of 
entitlement to service connection a left hip disorder, a left 
knee disorder, and a left shoulder disorder.  The RO found 
that new and material evidence was presented to reopen the 
veteran's claim for entitlement to service connection for a 
migraine headache disorder.  Such determinations, however, 
are not binding on the Board, and the Board must first decide 
whether new and material evidence has been received to reopen 
the claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  Because the 
December 1992 rating decision is the last final disallowance 
with regard to the veteran's claims, the Board must review 
all of the evidence submitted since that action to determine 
whether the veteran's claims for service connection should be 
reopened and re-adjudicated on a de novo basis.  Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).

I.  Migraine Headache Disorder

In a December 1992 rating decision, the RO denied service 
connection for a migraine headache disorder because a 
migraine headache disorder was not shown by the evidence of 
record.  In March 1993, the veteran filed a notice of 
disagreement to the RO's December 1992 decision, and in May 
1993, the RO issued a statement of the case.  However, the 
veteran did not perfect his appeal.  Accordingly, the RO's 
December 1992 rating decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2007).  In a February 2003 rating decision, the RO found new 
and material evidence and reopened the veteran's claim.  In 
October 2003, the veteran filed a notice of disagreement with 
regard to the February 2003 rating decision, and perfected 
his appeal in September 2004.

As noted above, the RO eventually determined that new and 
material evidence was presented to reopen the veteran's claim 
for entitlement to service connection for a migraine 
disorder.  Such a determination, however, is not binding on 
the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  Because the December 1992 rating 
decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

The veteran is seeking to reopen his claim for entitlement to 
service connection for a migraine headache disorder.  He 
contends that this disorder began as a result of a motor 
vehicle accident that occurred during service.  The 
underlying basis for the RO's December 1992 denial of the 
veteran's claim was that a migraine headache disorder was not 
shown by the evidence of record.

At the time of the RO's December 1992 denial of the veteran's 
claim, the evidence of record included the veteran's claim 
form, his service medical records, a February 1960 VA 
examination report, and private medical treatment records.  
There was no evidence that the veteran had a migraine 
headache disorder and no evidence that a migraine headache 
disorder was related to service.

Evidence received since the RO's December 1992 decision 
includes VA treatment records, SSA records, private medical 
treatment records, the veteran's testimony, VA examination 
reports, and a buddy statement from K.F.  Specifically, a 
January 2003 VA neurological examination diagnosed 
"infrequent episodes of dizziness which may represent 
migraine equivalents."  Accordingly, as the January 2003 VA 
examination report reveals a diagnosis of a current migraine 
headache disorder, the Board finds that this newly received 
evidence raises the possibility of substantiating the 
veteran's claim for service connection herein.  Accordingly, 
new and material evidence has been submitted, and the claim 
for service connection for a migraine headache disorder is 
reopened.

Here, the Board may proceed to adjudicate the merits of the 
claim of entitlement to service connection without 
prejudicing the veteran, because the RO previously reopened 
and adjudicated the merits of the claim.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (holding where Board proceeds to 
merits of a claim that the RO has not previously considered, 
the Board must determine whether such action prejudices the 
veteran); see also VAOPGCPREC 16- 92, 57 Fed. Reg. 49,747 
(1992).  The Board is thus not addressing a question the RO 
has not yet considered and there is no risk of prejudice to 
the veteran.  Bernard, 4 Vet. App. at 394.

Historically, the veteran served on active duty from November 
1956 to November 1958.  The majority of the veteran's service 
medical records are silent as to any complaints or diagnoses 
of a headache disorder.  The veteran's October 1958 
separation examination found the veteran's head, spine, and 
neurologic system were normal.  However, the separation 
examination also revealed the veteran's complaints of 
frequent headaches and dizziness, noting "cause unknown."

An October 1999 VA treatment record notes that the veteran 
reported that he had migraines which stopped after he 
underwent corrective surgery to his cervical spine.  
Otherwise, the veteran's VA and private treatment records do 
not reveal any complaints of or treatment for a migraine 
headache disorder.

In January 2003, the veteran underwent a VA neurologic 
examination.  The VA examination report notes that the 
veteran reported that he began experiencing headaches after 
he was involved in a motor vehicle accident inservice in June 
1957, and that his headaches disappeared after he underwent 
surgery to his cervical spine in 1976.  He complained of 
waking up in the middle of the night with "bloodshot eyes" 
and "watering" in the right eye.  He also reported 
blurriness in the eye during headaches, which made him feel 
dizzy.  He stated that he experienced this every several 
months.  He explained that, since October 1999, he had not 
experienced any significant headaches, but that he still 
experienced episodes of dizziness.  A neurological 
examination revealed the veteran was alert and fully oriented 
with no carotid bruits.  His neck was stiff, his speech was 
clear and coherent, and his memory and concentration were 
intact.  His cranial nerves II through XII were intact.  
Motor strength in the upper extremities was 5/5, and in the 
lower extremities was 4/5.  Deep tendon reflexes were 2+ in 
the upper extremities and 3+ in the lower extremities.  
Plantar responses were flexor and there was no clonus.  A 
sensory examination revealed a decrease in pinprick and 
vibration sensation in the right distal leg.  Otherwise, 
pinprick, touch, position, and vibration sensations were 
intact bilaterally.  Finger to nose coordination was intact 
bilaterally and gait was steady.  The diagnosis was 
infrequent episodes of dizziness which may represent migraine 
equivalents.  The VA examiner concluded that the veteran's 
"dizziness and the previous history of migraine headaches 
are not, more likely than not, related to his accident in 
June of 1957."

At his May 2006 Board hearing, the veteran testified that he 
started having headaches four weeks after he was hospitalized 
for his motor vehicle accident inservice, and was told that 
he had headaches because he needed glasses.  The veteran 
indicated that he then quit complaining of headaches.  He 
revealed that, after his neck surgery in 1976, he no longer 
had headaches and that he does not have any treatment for a 
current headache disorder.

In support of his claim, the veteran submitted the statement 
of K.F., who has known the veteran for 45 years, as he worked 
for the veteran as a laborer when he did concrete work.  K.F. 
reported that the veteran had a history of headaches, and 
that he took the veteran to VA for treatment in the mid-
1980's.

The Board finds that the evidence of record does not support 
a finding of service connection for a migraine headache 
disorder.  There is a current diagnosis of a dizziness which 
the examiner stated may represent migraine equivalents.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  While the veteran's 
service medical records reveal that he complained of 
headaches and dizziness on separation from service, there is 
no evidence of any diagnosed headache disorder inservice.  38 
C.F.R. § 3.6 (2007); Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  In addition, the post 
service medical evidence of record does not demonstrate a 
relationship between any current headache disorder and active 
military service.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  The January 2003 VA examiner found that 
it was not "more likely than not" that the veteran's 
dizziness and history of migraine headaches were related to 
his June 1957 motor vehicle accident.  As there is no medical 
evidence of a nexus between any current headache disorder and 
military service, service connection for a migraine headache 
disorder is not warranted.

The Board has considered the lay statement from K.F. and the 
veteran's own assertions that he has a migraine headache 
disorder due to the motor vehicle accident in service.  
However, it is now well settled that lay persons without 
medical training, such as the veteran and K.F., are not 
qualified to render medical opinions regarding matters such 
as determinations of etiology, which call for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

Accordingly, the preponderance of the evidence does not 
establish that any current headache disorder is related to 
military service.  As the preponderance of the evidence is 
against the claim for service connection for a migraine 
headache disorder, the benefit-of-the- doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Left Hip Disorder

In a December 1992 rating decision, the RO denied service 
connection for a left hip disorder on the basis that a left 
hip disorder was not shown by the evidence of record.  In 
March 1993, the veteran filed a notice of disagreement to the 
RO's December 1992 decision, and in May 1993, the RO issued a 
statement of the case.  However, the veteran did not perfect 
his appeal.  Accordingly, the RO's December 1992 rating 
decision is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In a February 2003 
rating decision, the RO did not find new and material 
evidence to reopen the veteran's claim because the evidence 
was not new and did not raise a reasonable possibility of 
substantiating the claim.  See Barnett, 83 F.3d at 1383-84; 
McGinnis, 4 Vet. App. at 244.  In October 2003, the veteran 
filed a notice of disagreement with regard to the February 
2003 rating decision, and perfected his appeal in September 
2004.

The evidence of record at the time of the December 1992 
rating decision includes the veteran's claim form, his 
service medical records, a February 1960 VA examination 
report, and private medical treatment records.  There was no 
evidence of a diagnosed left hip disorder and no evidence 
that any such disorder was incurred in or otherwise related 
to service.

Evidence submitted after the December 1992 rating decision 
includes VA treatment records, SSA records, a January 2003 VA 
examination report, private medical treatment records, the 
veteran's testimony, and a buddy statement from K.F.  SSA 
records and private medical treatment records are negative 
for any complaints of or treatment for a left hip disorder.  
VA treatment records from July 1999 reveal the veteran's 
reported history of severe degenerative joint disease of the 
spine and hips/knees.  The report notes that the veteran had 
bilateral knee replacement but was still troubled with pain 
after the surgeries.  Another July 1999 VA treatment record 
reveals that the veteran presented with hip muscles 
paraparetic syndrome, rule out spinal cord lesion.  In 
January 2002, the veteran reported that his hips were 
painless.  An x-ray of the hips revealed joint space 
remaining superiorly, decreased medial joint space on the 
right side, and Paget's type appearance of bone.  In July 
2002, the veteran reported bilateral hip pain with walking, 
which was relieved with rest.  He noted that he could walk 
100 feet with a cane.  A January 2003 VA orthopedic 
examination reveals the veteran's complaints of hip pain 
which was cured by a 1982 low back surgery.

At his February 2006 Board hearing, the veteran testified 
that he stopped having left hip pain after his 1982 back 
surgery.  He also stated that his doctor told him that his 
left hip pain was probably from his sciatic nerve being 
pinched.  

The evidence of record does not demonstrate new and material 
evidence to reopen the veteran's claim for service connection 
for a left hip disorder.  The Board acknowledges that the 
evidence submitted after the December 1992 rating decision is 
new, because it was not previously submitted to VA.  38 
C.F.R. § 3.156(a).  However, the newly submitted evidence is 
not material to the veteran's claim.  38 C.F.R. § 3.156(a).  
At the time of the December 1992 rating decision, the 
veteran's claims file contained no evidence of a diagnosis of 
a left hip disorder, and no evidence that any diagnosed left 
hip disorder was incurred in or was otherwise related to 
service.  The claim was ultimately denied in December 1992 
because a left hip disorder was not shown by the evidence of 
record.  The newly submitted evidence demonstrates that the 
veteran complained of hip pain and that he reported that he 
had left hip pain which resolved after a 1982 back surgery.  
As the newly submitted evidence does not provide a diagnosis 
of a current left hip disorder, and does not indicate that 
any current left hip disorder was incurred in or is otherwise 
related to service, the newly submitted evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the claim for entitlement to service connection 
for a left hip disorder is not reopened.

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

III.  Left Knee Disorder

In a March 1960 rating decision, the RO denied service 
connection for a left knee disorder because the evidence did 
not show a diagnosis of a left knee disorder.  The veteran 
did not file a notice of disagreement to the RO's March 1960 
rating decision.  Accordingly, the RO's March 1960 rating 
decision is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In January 1983, 
the RO issued a rating decision which did not find new and 
material evidence to reopen the veteran's claim.  The veteran 
did not file a notice of disagreement to the RO's January 
1983 rating decision.  Accordingly, the RO's January 1983 
rating decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In 
December 1992, the RO issued a rating decision which denied 
the veteran's claim to reopen the issue.  In March 1993, the 
veteran filed a notice of disagreement to the RO's December 
1992 decision, and in May 1993, the RO issued a statement of 
the case.  However, the veteran did not perfect his appeal.  


Accordingly, the RO's December 1992 rating decision is final 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

In July 2002, the veteran filed a claim to reopen the issue 
of entitlement to service connection for a left knee 
disorder.  In a February 2003 rating decision, the RO did not 
find new and material evidence to reopen the claim for 
entitlement to service connection for a left knee disorder.  
See Barnett, 83 F.3d at 1383-84; McGinnis, 4 Vet. App. at 
244.  In October 2003, the veteran filed a notice of 
disagreement with regard to the February 2003 rating 
decision, and perfected his appeal in September 2004.

At the time of the RO's December 1992 denial of the veteran's 
claim, the evidence of record included the veteran's claim 
form, his service medical records, a VA examination report, 
and private medical records.  There was no evidence that the 
veteran had a left knee disorder and no evidence that a left 
knee disorder was related to service.

Evidence received since the RO's December 1992 decision 
includes VA treatment records, SSA records, private medical 
treatment records, VA examination reports, the veteran's 
testimony, and a buddy statement from K.F.  Specifically, an 
October 1994 VA record indicates that an x-ray of the 
veteran's knees showed bilateral moderate degenerative 
changes of the knees.  In addition, SSA records from October 
1994 and November 1994 reveal a diagnosis of severe 
osteoarthritis of both knees.  Accordingly, as the additional 
evidence includes medical evidence of a current left knee 
disability, the Board finds that this newly received evidence 
raises the possibility of substantiating the veteran's claim 
for service connection herein.  Accordingly, new and material 
evidence has been submitted, and the claim for service 
connection for a left knee disorder is reopened.

IV.  Left Shoulder Disorder

In a March 1960 rating decision, the RO denied service 
connection for a left shoulder disorder because the evidence 
did not show a diagnosis of a left shoulder 


disorder.  The veteran did not file a notice of disagreement 
to the RO's March 1960 rating decision.  Accordingly, the 
RO's March 1960 rating decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  In January 1983, the RO issued a rating decision 
which did not find new and material evidence to reopen the 
veteran's claim.  The veteran did not file a notice of 
disagreement to the RO's January 1983 rating decision.  
Accordingly, the RO's January 1983 rating decision is final 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  In December 1992, the RO issued a 
rating decision which denied the veteran's claim to reopen 
the issue.  In March 1993, the veteran filed a notice of 
disagreement to the RO's December 1992 decision, and in May 
1993, the RO issued a statement of the case.  However, the 
veteran did not perfect his appeal.  Accordingly, the RO's 
December 1992 rating decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In July 2002, the veteran filed a claim to reopen the issue 
of entitlement to service connection for a left shoulder 
disorder.  In a February 2003 rating decision, the RO did not 
find new and material evidence to reopen the claim for 
entitlement to service connection for a left shoulder 
disorder.  See Barnett, 83 F.3d at 1383-84; McGinnis, 4 Vet. 
App. at 244.  In October 2003, the veteran filed a notice of 
disagreement with regard to the February 2003 rating 
decision, and perfected his appeal in September 2004.

The evidence of record at the time of the December 1992 
rating decision includes the veteran's claim form, his 
service medical records, a February 1960 VA examination 
report, and private medical treatment records.  There was no 
evidence of a diagnosed left shoulder disorder and no 
evidence that any such disorder was incurred in or otherwise 
related to service.

Evidence submitted after the December 1992 rating decision 
includes VA treatment records, SSA records, private medical 
treatment records, a January 2003 VA examination report, the 
veteran's testimony before the Board, and a buddy statement 
from K.F.  SSA records, VA treatment records, and private 
medical 


treatment records are negative for any complaints of or 
treatment for left shoulder disorder.  In January 2003, the 
veteran underwent a VA orthopedic examination.  The veteran 
complained of shoulder pain since he underwent initial upper 
thoracic surgery in 1999.  Physical examination of the 
shoulders revealed that the shoulders flexed easily and 
abducted from 0 to 90 degrees and would not go further 
because of pain.  There was 45 degrees of limited internal 
and external rotation which were also restricted because of 
pain.  Strength was intact.  No diagnosis of a left shoulder 
disorder was provided.

In a February 2006 hearing before the Board, the veteran 
testified that he has had left shoulder pain since the 
accident inservice.  He explained that the pain was never 
extreme, and that he never made a big deal out of it.  He 
further testified that he had surgery in 1999 between his 
shoulder blades, and that he has more left shoulder pain now.

The evidence of record does not demonstrate new and material 
evidence to reopen the veteran's claim for service 
connection.  The Board acknowledges that the evidence 
submitted after the December 1992 rating decision is new, 
because it was not previously submitted to VA.  38 C.F.R. § 
3.156(a).  However, the newly submitted evidence is not 
material to the veteran's claim.  38 C.F.R. § 3.156(a).  At 
the time of the December 1992 rating decision, the veteran's 
claims file contained no evidence of a diagnosis of residuals 
of a left shoulder disorder, and no evidence that any 
diagnosed left shoulder disorder was incurred in or was 
otherwise related to service.  As the newly submitted 
evidence does not provide a diagnosis of a left shoulder 
disorder, and does not indicate that any current left 
shoulder disorder was incurred in or is otherwise related to 
service, the newly submitted evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim for 
entitlement to service connection for a left shoulder 
disorder is not reopened.

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni, 5 Vet. App. at 467.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a migraine headache 
disorder is reopened; the claim is granted to this extent 
only.

Service connection for a migraine headache disorder is 
denied.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for a left hip disorder is denied.  

New and material evidence having been submitted, the claim 
for entitlement to service connection for a left knee 
disorder is reopened; the claim is granted to this extent 
only.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for a left shoulder disorder is denied.  


REMAND

With respect to the reopened claim, the Board finds that 
remand is required for adjudication on the merits, in order 
to avoid prejudice to the veteran.  Bernard, 4 Vet. App. at 
394 (holding that where RO has not considered the reopened 
claim on a direct basis, the Board must consider whether 
prejudice to the veteran if it proceeded to adjudicate the 
merits of the claim).  Accordingly, in order to afford the 
veteran the opportunity to make additional argument and 
submit any additional evidence, remand is required.  

Accordingly, the issue of entitlement to service connection 
for a left knee disorder is remanded for the following 
actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
paragraph above, the claim for 
entitlement to service connection for a 
left knee disorder must be adjudicated on 
the merits.  If the claim remains denied, 
a supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


